Case 3:18-cr-00014-BJD-JBT Document 101 Filed 11/17/20 Page 1 of 4 PageID 408




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO: 3:18-cr-14-J-39JBT

MAX JOHNNY WESLEY                              ORDER ON MOTION FOR
                                               SENTENCE REDUCTION UNDER
                                               18 U.S.C. § 3582(c)(1)(A)


                                       ORDER

        Upon motion of     the defendant     the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements

issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

        Defendant Max Johnny Wesley is a 25-year-old inmate incarcerated at Coleman

Low FCI, serving a 48-month term of imprisonment for conspiracy to commit wire fraud,

access device fraud, and aggravated identity theft. (Doc. 78, Judgment). According to the

Bureau of Prisons (BOP), he is scheduled to be released from prison on June 14, 2021.

Wesley seeks compassionate release because of the Covid-19 pandemic, because he

has asthma, and because he tested positive for Covid-19 on September 16, 2020. (Doc.

98, Motion).

        A movant for compassionate release bears the burden of proving that a reduction

in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL
Case 3:18-cr-00014-BJD-JBT Document 101 Filed 11/17/20 Page 2 of 4 PageID 409




2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715 F.3d 328, 337

(11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of proving that a sentence

reduction is appropriate). As the Third Circuit Court of Appeals has observed, the mere

existence of Covid-19 cannot independently justify compassionate release, “especially

considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Wesley has not demonstrated extraordinary and compelling reasons warranting

compassionate release. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13 & cmt. 1.

According to the Centers for Disease Control (CDC), those who have moderate-to-severe

asthma might be at increased risk for severe infection from coronavirus, which is distinct

from the medical conditions that the CDC confirms increase the risk of severe infection. 1

Although the record supports Wesley’s assertion that he has asthma (Doc. 98-1 at 6), it

is not clear whether his asthma falls into the moderate-to-severe category.

       Moreover, as Wesley recognizes, he tested positive for Covid-19 in September.

According to medical records, Wesley first tested positive on September 16, 2020, after

which he was placed in isolation and evaluated on a near-daily basis. (Doc. 99-1, Medical

Records). Wesley remained asymptomatic the entire time he was monitored. After

spending at least 10 days in isolation, and showing no symptoms during that time, the

Covid-19 infection was considered resolved as of September 28, 2020. (See id. at 25).

       Wesley fears he may suffer a delayed reaction to Covid-19. However, that concern

is only speculative. At age 25, Wesley is young and in relatively good health. According



1
        https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.


                                             2
Case 3:18-cr-00014-BJD-JBT Document 101 Filed 11/17/20 Page 3 of 4 PageID 410




to the Presentence Investigation Report (PSR) prepared in December 2018, Wesley’s

health was reported as “good,” with “no history of serious illnesses or hospitalizations.”

(Doc. 75, PSR at ¶ 79). The only condition identified was asthma. (Id.). As such, Wesley

is unlikely to be at serious risk of complications from Covid-19.

       Having recovered from coronavirus, it is uncertain whether Wesley is now immune

to the virus or whether he is susceptible to reinfection. Early data suggests that reinfection

is possible, but that it is rare, with fewer than five cases of reinfection confirmed out of 38

million Covid-19 infections globally. 2 But whether or not Wesley might be susceptible to

reinfection, his recovery is significant because it demonstrates his ability to tolerate and

recover from coronavirus. As such, after taking Wesley’s asthma, age, and overall health

into account, the Court concludes that Covid-19 does not justify compassionate release.

See United States v. Johnson, No. 8:11-cr-12-T-27AEP, 2020 WL 6134668, at *2 (M.D.

Fla. Oct. 19, 2020) (finding that movant had not demonstrated extraordinary and

compelling reasons for compassionate release where he tested positive for Covid-19 but

was asymptomatic); United States v. Thomas, No. 8:10-cr-438-T-33AAS, 2020 WL

4734913, at *2-3 (M.D. Fla. Aug. 14, 2020) (same where movant had flu-like symptoms

from Covid-19). 3




2
        “Coronavirus Reinfections are Real, but Very, Very Rare,” Oct. 13, 2020.
https://www.nytimes.com/2020/10/13/health/coronavirus-reinfection.html.
3
         The Court recognizes there is a split of authority over whether district courts are bound by
the list of extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13, cmt. 1(A)-(D).
See United States v. Brooker, — F.3d —, No. 19–3218–CR (2d Cir. Sept. 25, 2020), Slip Op. at
12. The Court’s decision does not depend on the resolution of that issue because it would reach
the same conclusion if it had independent authority to identify extraordinary and compelling
reasons.


                                                 3
Case 3:18-cr-00014-BJD-JBT Document 101 Filed 11/17/20 Page 4 of 4 PageID 411




        Because the Court finds that Wesley has not shown “extraordinary and compelling”

reasons under § 3582(c)(1)(A), it need not address whether Wesley is a danger to the

community, U.S.S.G. § 1B1.13(2), or whether the sentencing factors under 18 U.S.C. §

3553(a) warrant a sentence reduction, see id., § 3582(c)(1)(A).

        Accordingly, Defendant Max Johnny Wesley’s Motion for Compassionate Release

(Doc. 98) is DENIED. 4 Wesley’s Motion to Appoint Counsel (Doc. 100) is likewise

DENIED. A movant under § 3582(c)(1) has no right to counsel, and the interests of justice

do not support the appointment of counsel here. See United States v. Cain, No. 19-12761,

2020 WL 5417542, at *5 (11th Cir. Sept. 10, 2020).

        DONE AND ORDERED at Jacksonville, Florida this 16th day of November, 2020.




Lc 19

Copies:
Counsel of record
Defendant




4
       To the extent Wesley requests that the Court order home confinement, the Court cannot
grant that request because the Attorney General has exclusive jurisdiction to decide which
prisoners to place in the home confinement program. See United States v. Alvarez, No. 19-cr-
20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020); United States v. Calderon,
801 F. App’x 730, 731-32 (11th Cir. 2020) (a district court lacks jurisdiction to grant a request for
home confinement under the Second Chance Act).


                                                 4
